              Case 3:20-cv-02950-CRB Document 52 Filed 05/25/21 Page 1 of 10




1    Gary W. Osborne (Bar No. 145734)
     Dominic S. Nesbitt (Bar No. 146590)
2    OSBORNE & NESBITT LLP
     101 West Broadway, Suite 1330
3    San Diego, California 92101
     Phone: (619) 557-0343
4    Fax: (619) 557-0107
     gosborne@onlawllp.com
5    dnesbitt@onlawllp.com
6    Attorneys for Plaintiff, STEM, INC.
7
8                               UNITED STATES DISTRICT COURT
9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10   STEM, INC.,                                      CASE NO. 3:20-cv-02950-CRB
11   a Delaware Corporation,

12          Plaintiff,                                PARTIES’ JOINT STATUS REPORT

13   vs.
14   SCOTTSDALE INSURANCE
     COMPANY, an Ohio Corporation,                    Judge:          Hon. Charles R. Breyer
15                                                    CTRM:           6
            Defendant.
16
17
18          Pursuant to the Court’s May 3, 2021 Order, the parties submit the following
19   Joint Status Report.
20   1.     CASE SUMMARY AND PROCEEDINGS TO DATE
21          a.          Underlying Litigation
22          On May 12, 2017, three of Stem, Inc’s directors, Messrs. Zeb Rice, John
23   Carrington and David Buzby, were named as defendants in a lawsuit filed in the
24   San Mateo County Superior Court entitled Stacey Reineccius, et al. v. Zeb Rice, et
25   al., and assigned Case No. 17CIV02098 (the “2017 Shareholder Lawsuit”). In
26   August 2019, Stem settled with two of the four plaintiffs, Stacey Reineccius and
27   Brenda Berlin. The other two plaintiffs, Richard Grimm and Gregory Klingsporn,
28   ///
                                JOINT STATUS REPORT – 3:20-CV-02950-CRB
                                                   1
     LEGAL\52448543\1
              Case 3:20-cv-02950-CRB Document 52 Filed 05/25/21 Page 2 of 10




1    continue to prosecute their respective claims against Stem’s directors. As such, the
2    2017 Shareholder Lawsuit is still being litigated.
3           b.          Stem Files this Coverage Action
4           On June 2, 2017, Stem tendered the 2017 Shareholder Lawsuit to Scottsdale
5    seeking a defense for its three directors. By letter dated July 27, 2017, Scottsdale
6    denied it owed any defense obligation. On April 29, 2020, Stem filed the instant
7    action against Scottsdale.
8           Stem’s complaint alleges the following four claims for relief: (1) Breach of
9    Contract (the 2013-2014 Policy); (2) Breach of Contract (the 2016-2017 Policy);
10   (3) Tortious Breach of the Implied Covenant of Good Faith and Fair Dealing; and
11   (4) Declaratory Relief.
12          On May 26, 2020, Scottsdale responded by filing a motion to dismiss. On
13   July 20, 2020, this Court denied Scottsdale’s motion. On July 31, 2020, Scottsdale
14   filed an Answer. On February 26, 2021, the parties concluded fact discovery and
15   exchanged expert reports.
16          c.          The Parties’ Cross-Motions for Partial Summary
17                      Judgment/Summary Judgment
18          On March 25, 2021, Stem and Scottsdale filed cross-motions for partial
19   summary judgment/summary judgment. Stem’s motion for partial summary
20   judgment argued that the 2013 Series B Financing Claim in the 2017 Shareholder
21   Lawsuit triggered Scottsdale’s defense obligation under its 2013-2014 policy,
22   while the 2017 Buzby Loan Claim triggered Scottsdale’s defense obligation under
23   its 2016-2017 policy. Scottsdale, on the other hand, argued in its cross-motion for
24   summary judgment that it did not owe Stem’s directors a duty to defend under any
25   of its policies, and/or that its denial was not unreasonable or without proper cause.
26          d.          The Court’s May 3, 2021 Order
27          On May 3, 2021, the Court issued an Order granting in part and denying in
28   part the parties’ respective motions. The Court ruled that Stem was entitled to
                                JOINT STATUS REPORT – 3:20-CV-02950-CRB
                                                   2
     LEGAL\52448543\1
              Case 3:20-cv-02950-CRB Document 52 Filed 05/25/21 Page 3 of 10




1    partial summary judgment with respect to the 2017 Buzby Loan Claim, but
2    otherwise denied Stem’s motion. The Court further ruled that Scottsdale was
3    entitled to partial summary judgment with respect to the 2013 Series B Financing
4    Claim, and was also entitled to partial summary judgment with respect to Stem’s
5    claims for bad faith and punitive damages. The Court denied Scottsdale’s motion
6    for summary judgment with respect to the 2017 Buzby Loan Claim.
7           The Court’s May 3, 2021 Order concluded by vacating (1) the June 13, 2021
8    trial date; (2) the May 27, 2021 pre-trial conference; (3) the April 30, 2021
9    deadline for filing dispositive motions; and (4) the May 14, 2021 expert discovery
10   cut-off date.
11   2.     REMAINING ISSUES TO BE LITIGATED
12          a.          Stem’s Position
13          Having found that the 2017 Buzby Loan Claim is potentially covered, the
14   remaining issue before the Court is the appropriate measure of the damages owed
15   by Scottsdale for having breached its duty to defend.
16          Messrs. Rice, Carrington and Buzby, who were all directors of Stem at the
17   time of the 2017 Buzby Loan, all face potential liability for breach of fiduciary
18   duty in connection with the 2017 Buzby Loan Claim. Accordingly, Stem contends
19   that under California law, Scottsdale must reimburse Stem the full amount of the
20   defense and settlement costs it has reasonably incurred, and will continue to
21   reasonably incur, to defend its directors against the ongoing 2017 Shareholder
22   Lawsuit. See Arenson v. National Auto. & Cas. Ins. Co., 48 Cal.2d 528, 539
23   (1957) (“Having defaulted such agreement [to defend] the company is manifestly
24   bound to reimburse its insured for the full amount of any obligation reasonably
25   incurred by him.”); Buss v. Superior Court, 16 Cal.4th 35, 48-49 (1997) (holding
26   that in a “mixed” action, in which at least one claim is potentially covered and at
27   least one claim is not, the law imposes on a liability insurer a duty to defend the
28   entire action). Moreover, as a breaching insurer, Scottsdale has lost any right it
                                JOINT STATUS REPORT – 3:20-CV-02950-CRB
                                                   3
     LEGAL\52448543\1
                  Case 3:20-cv-02950-CRB Document 52 Filed 05/25/21 Page 4 of 10




1        might otherwise have had to allocate defense costs between covered and
2        uncovered claims. See, e.g., Electronics For Imaging, Inc. v. Atlantic Mut. Ins.
3        Co., 2007 U.S. Dist. LEXIS 38058, *4-6 (N.D. Cal. May 14, 2007) (“As
4        defendant did not provide plaintiff with a defense, defendant is liable for
5        plaintiff’s costs and fees incurred in defending the underlying action, including
6        those fees and costs incurred in defending claims that are not even potentially
7        covered.”) (underscore added). Stem is also entitled to prejudgment interest. See,
8        e.g., Copart, Inc. v. Travelers Indem. Co., Case No. C-97-1862-VRW, 1999 U.S.
9        Dist. LEXIS16876 (N.D. Cal. Oct. 22, 1999) (awarding insured prejudgment
10       interest on defense costs incurred following insurer’s breach of duty to defend).
11              Two law firms have defended Stem’s three directors against the 2017
12       Shareholder Lawsuit. Wilson Sonsini Goodrich & Rosati (“WSGR”) has defended
13       Messrs. Carrington and Buzby, while Covington & Burling (“C&B”) has
14       defended Mr. Rice. The 2017 Shareholder Lawsuit is ongoing and, therefore,
15       Stem’s damages for defense costs increase with each passing month. At this time,
16       however, Stem’s past defense costs, plus prejudgment interest through May 31,
17       2021, are at least as set forth below:
18                                       Past Defense Costs
19             Source              Fees/Costs           Interest               Total
               WSGR               $2,474,210.37       $461,879.87          $2,936,090.24
20              C&B                $695,962.91        $149,063.98           $845,026.89
21          Other Vendors          $47,436.39          $6,285.15             $53,721.54
                Total             $3,217,609.67       $617,229.00          $3,834,838.671
22
23              Below, in section 5.b., addressing Scottsdale’s proposed “Additional
24       Motions,” Scottsdale proposes to file “a motion for summary judgment
25       concerning whether the 2017 Buzby Loan alleges a Loss as that term is defined by
26
27
     1
          This preliminary total does not include C&B’s invoices for work performed since March
28   2020, nor does it include settlement costs or ongoing defense costs.

                               JOINT STATUS REPORT – 3:20-CV-02950-CRB
                                                  4
         LEGAL\52448543\1
                Case 3:20-cv-02950-CRB Document 52 Filed 05/25/21 Page 5 of 10




1    the Policy.” Stem submits that such a motion would be highly improper. The
2    Court has already adjudicated that the 2017 Buzby Loan Claim is potentially
3    covered by Scottsdale’s policy. Specifically, in its May 3, 2021 Order, the Court
4    ruled that “Stem is entitled to partial summary judgment on Stem’s breach of
5    contract claim because Scottsdale breached its defense obligations with respect to
6    the 2017 Buzby Loan Claim . . . .” See Court’s May 3, 2021 Order, p. 25:1-3.
7    Scottsdale’s proposed “motion for summary judgment” – in which it proposes to
8    re-argue why it believes it did not breach its coverage obligation with respect to
9    the Buzby Loan Claim – would amount to an improper end-run around the high
10   standard governing a motion for reconsideration. See Local Rule 7-9.2
11          b.          Scottsdale’s Position
12          The remaining issues for trial are whether there is a potential for coverage
13   for the 2017 Buzby Loan, and what are the reasonable and necessary attorney’s
14   fees and costs incurred for the defense of Buzby in connection with the 2017
15   Buzby Loan claim.
16          Plaintiffs in the underlying action contend that Buzby breached his fiduciary
17   duties by making a short term loan to Stem in 2017 at a high interest rate. The
18   2017 Buzby Loan claim is not potentially covered because it does not allege a
19   Loss as that term is defined by the Policy. Section B.7. of the Policy defines Loss
20   and states that “Loss does not include: b. matters uninsurable under the laws
21   pursuant to which this Policy is construed.” In California, claims for restitution
22   and disgorgement are uninsurable as a matter of law because “Damages within the
23
            2
24                  In contrast, Stem’s proposed motion for summary judgment, discussed below
            in section 5.a., would address a separate part of its claim with respect to the Buzby
25          Loan Claim, i.e., one not yet adjudicated by the Court, namely, the measure of
            damages Scottsdale owes for breaching its duty to defend. See Fed. R. Civ. Proc. 56
26
            (a) (permitting the parties to identify “the part of each claim or defense” on which
27          summary judgment is sought) (underscore added).
28
                                 JOINT STATUS REPORT – 3:20-CV-02950-CRB
                                                    5
     LEGAL\52448543\1
              Case 3:20-cv-02950-CRB Document 52 Filed 05/25/21 Page 6 of 10




1    meaning of an insurance contract do not include the restoration of an ill-gotten
2    gain.” Bank of the West v. Superior Court, 2 Cal.4th 1254, 1270 (1992).
3    “Disgorgement of profits is particularly applicable in cases dealing with breach of
4    a fiduciary duty, and is a logical extension of the principle that public officials and
5    other fiduciaries cannot profit by a breach of their duty. Where a person profits
6    from transactions conducted by him as a fiduciary, the proper measure of damages
7    is full disgorgement of any secret profit made by the fiduciary regardless of
8    whether the principal suffers any damage. [Citations.]” County of San Bernardino
9    v. Walsh, 158 Cal.App.4th 533, 543 (2007); Level 3 Comms. v. Federal Ins. Co.,
10   272 F.3d 908, 910–11 (7th Cir.2001)(holding that a policyholder does not incur an
11   insurable “loss” when it is compelled to return allegedly ill-gotten gains in
12   connection with the purchase or sale of a company)(citing cases).
13          In addition, Scottsdale is only obligated to pay the reasonable and necessary
14   costs to defend Buzby in connection with the 2017 Buzby Loan claim. State v.
15   Pacific Indemnity Company, 63 Cal.App.4th 1535, 1550 (1998) [“If Pacific
16   Indemnity, after providing an entire defense, can prove that a claim was “not even
17   potentially covered because it did not even possibly embrace any triggering harm
18   of the specified sort within its policy period or periods caused by an included
19   occurrence,” it should have that opportunity.”]; Hogan v. Midland National
20   Insurance Co., 3 Cal.3d 553, 91 Cal.Rptr. 153, 476 P.2d 825 (1970); Thane
21   International, Inc. v. Hartford Fire Ins. Co., 2009 WL 453106, fn. 5 (C.D. Cal.
22   2009) (“the Court's ruling does not preclude American Casualty from attempting
23   to demonstrate that certain fees and costs incurred by plaintiffs were
24   “unreasonable or unnecessary.”).
25          The contract measure of damages for breach of the insurer's duty to defend
26   are the costs and attorney fees incurred by the insured in defending the underlying
27   action, but voluntary payments are not recoverable. Richards v. Sequoia Ins. Co.,
28   195 Call.App.4th 431, 437 (2011). Here, Stem volunteered to pay the attorney’s
                            JOINT STATUS REPORT – 3:20-CV-02950-CRB
                                               6
     LEGAL\52448543\1
              Case 3:20-cv-02950-CRB Document 52 Filed 05/25/21 Page 7 of 10




1    fees and costs incurred by one of its investors (Angeleno Group), its officer/Stem
2    board member Zeb Rice and John Carrington, but these parties were not sued in
3    connection with the 2017 Buzby Loan. Scottsdale is not required to pay the fees
4    and costs incurred in defending these parties.
5           With respect to prejudgment interest, Stem is only entitled to prejudgment
6    interest from the date of payment of the reasonable and necessary fees and costs to
7    defend Buzby in connection with the 2017 Buzby Loan. Hartford Accident &
8    Indem. Co. v. Sequoia Ins. Co., 211 Cal.App.3d 1285, 1291, 1307 (1989)
9    (awarding prejudgment interest from the date plaintiff paid to settle a claim in full
10   even though the defendants' legal liability obligating them to contribute to the
11   settlement was not established until the entry of summary judgment); Overholser v.
12   Glynn, 267 Cal.App.2d 800, 809–10 (1968) (holding that the plaintiff-guarantor's
13   right to recover the money ‘vested’ when he paid to satisfy his coguarantors'
14   indebtedness).
15          Scottsdale proposes to file a second motion for summary judgment
16   concerning whether the Buzby Loan Claim alleges a Loss as that term is defined
17   by the Policy. Stem claims the motion is a motion for reconsideration, but the
18   Court did not address this issues. The court has discretion to permit multiple
19   motions for summary judgment. Moreover, Stem also proposes to file a second
20   motion for summary judgment. To the extent Stem is permitted to file such a
21   motion, it would be unfair to preclude Scottsdale from also filing a second motion
22   for summary judgment.
23          Further, Stem’s attempt to distinguish its proposed motion for summary
24   judgment is without merit. Stem erroneously claims that the court already
25   addressed whether the 2017 Buzby Loan alleges a Loss, and cannot point to a
26   ruling on this issue. Stem previously chose to file a motion for partial summary
27   judgment concerning the 2017 Buzby Loan and now attempts to have this court
28   rule on the measure of damages before a final determination on the potential for
                            JOINT STATUS REPORT – 3:20-CV-02950-CRB
                                               7
     LEGAL\52448543\1
              Case 3:20-cv-02950-CRB Document 52 Filed 05/25/21 Page 8 of 10




1    coverage for the 2017 Buzby Loan. Although the court did not grant Scottsdale’s
2    motion in its entirety, this does not mean that Scottsdale cannot still prove at trial
3    that there is no potential for coverage. McMillin Companies, LLC v. American
4    Safety Indemnity Co., 233 Cal.App.4th 518, 533 (2015).
5    3.     DISPUTED FACTUAL ISSUES
6           a.          According to Stem:
7                       1.   What is the amount of Stem’s reasonable defense and
8                            settlement costs?
9                       2.   What is the amount of prejudgment interest on Stem’s
10                           reasonable defense and settlement costs?
11          b.          According to Scottsdale:
12                      1.   Whether the 2017 Buzby Claim alleges a Loss as that term is
13                           defined by the Policy.
14                      2.   Whether Stem made Voluntary payments and the amount of
15                           those payments.
16   4.     DISPUTED LEGAL ISSUES
17          a.          According to Stem:
18                      1.   What is the measure of damages Scottsdale is required by law
19                           to pay for breaching its duty to defend the 2017 Shareholder
20                           Lawsuit?
21                      2.   Whether Scottsdale’s proposed summary judgment motion
22                           concerning the 2017 Buzby Loan Claim constitutes a motion
23                           for reconsideration requiring leave of Court to file, and if so,
24                           whether Scottsdale can satisfy the requirements of Local Rule
25                           7-9 (b).
26   ///
27   ///
28   ///
                                JOINT STATUS REPORT – 3:20-CV-02950-CRB
                                                   8
     LEGAL\52448543\1
              Case 3:20-cv-02950-CRB Document 52 Filed 05/25/21 Page 9 of 10




1           b.          According to Scottsdale:
2                       1.   Whether the Buzby Loan is potentially covered by the Policy.
3                       2.   What is the amount of attorney’s fees and costs that Stem
4                            voluntarily paid?
5    5.     ADDITIONAL MOTIONS
6           a.          By Stem
7           Stem proposes to file the following two motions: (1) a motion for partial
8    summary judgment on the issue of the measure of damages that Scottsdale is
9    required by law to pay for breaching its duty to defend the 2017 Shareholder
10   Lawsuit; and (2) a motion to compel Scottsdale’s expert Brand Cooper to produce
11   documents in response to a subpoena served upon him.
12          b.          By Scottsdale
13          Scottsdale proposes to file (1) a motion for summary judgment concerning
14   whether the 2017 Buzby Loan alleges a Loss as that term is defined by the Policy;
15   (2) alternatively, a motion for interlocutory appeal; and (3) a motion for leave to
16   supplement the expert witness report of Brand Cooper concerning the amount of
17   reasonable and necessary fees and costs incurred by Buzby in the underlying
18   action in connection with the 2017 Buzby Loan claim.
19   6.     TRIAL ALTERNATIVES AND OPTIONS
20          a.          Settlement Discussions
21          On January 29, 2021, the parties participated in a half-day mediation before
22   Retired Magistrate Judge Leo Papas. When the case did not settle, the parties
23   proceeded to take the depositions of percipient witnesses, prepare and issue expert
24   reports, file cross-motions for summary judgment/partial summary judgment, and
25   prepare for trial. The parties are now considering whether to mediate again in light
26   of the Court’s May 3, 2021 Order.
27   ///
28   ///
                                  JOINT STATUS REPORT – 3:20-CV-02950-CRB
                                                     9
     LEGAL\52448543\1
             Case 3:20-cv-02950-CRB Document 52 Filed 05/25/21 Page 10 of 10




1           b.          Consent To Trial Before A Magistrate Judge
2           The parties do not wish to submit all or any part of their dispute to a master
3    or magistrate judge.
4           c.          Trial of Issues
5           Stem is willing to submit the remaining issue of damages to a bench trial.
6    However, Scottsdale wishes to have a jury trial.
7    DATED: May 25, 2021                  OSBORNE & NESBITT LLP
8                                         By: _ /s/ Gary W. Osborne
                                                Gary W. Osborne
9
                                                Dominic S. Nesbitt
10                                              Attorneys for Plaintiff, STEM, INC.
11
     DATED: May 25, 2021                  COZEN O’CONNOR
12
                                          By: _ /s/ Valerie D. Rojas
13                                              Valerie D. Rojas
14                                              Angel Marti, III
                                                Attorneys for Defendant
15                                              SCOTTSDALE INSURANCE COMPANY
16
17
18
19                                  SIGNATURE ATTESTATION

20          Pursuant to the Northern District of California’s Local Rule 5-1(i)(3), I attest

21   that concurrence in the filing of the document has been obtained from each of the

22   other Signatories.

23   DATED: May 25, 2021                  OSBORNE & NESBITT LLP

24
25                                        By: _ /s/ Gary W. Osborne
                                                Gary W. Osborne
26
27
28
                                 JOINT STATUS REPORT – 3:20-CV-02950-CRB
                                                   10
     LEGAL\52448543\1
